Title: To George Washington from Mr. Wilson, 28 May 1794
From: Wilson, Mr.
To: Washington, George


               
                  
                  Maryland, Havre de Grace, May 28. 1794.
               
               The Decade or French Calendar.
               A great and magnanimous Nation, the immediate Servants of the supreme Disposer of the universe, having been much traduced and misrepresented, by the advocates of Priests and Kings, the eternal enemies of the Rights of Man, and that pure
                  
                  evangelic spirit of Freedom, which breathes nothing but good-will towards the whole human race, a Fellow Being, unconnected with party, and totally divested of improper or selfish motives, has, in the retirement of meditation, and the contemplation of Things temporal as well as spiritual, endeavoured by the communication of his Ideas, to open a grand Frontispiece of Events, as well as a Justification of those People (the French) who cordially appear to be supported by the most High, for ridding the world of pristine bondage, and perpetuating that Liberty, wherein God, by his word, has commanded all men to be free.
               It will be first proper to speak to the last Dispensation, or old order of Things, before we advance to that period, where the Almighty declares—"Behold I make all Things new"!
               In the word or Holy Scriptures numbers signify Things; and the reason why numbers signify Things, or rather are like a kind of adjuncts to Substantives denoting a certain quality in Things, is, because number in itself is natural, for natural Things are determined by numbers, but spiritual Things by Things, and their states; wherefore he who doth not know the signification of numbers in the scriptures, especially in the last Dispensation promised to man, the Apocalypse or Revelations, can know but little of what are contained therein.
               Seven, in the word denotes all or completion; hence it is, under the old Dispensation, that the Sabbath was instituted on the seventh Day, and that the seventh year was called the Sabbatharian year; and the seven Times seventh year the Jubilee, by which was signified every thing holy in the old Church: Hence also it is, that week (seven Days) in Daniel and elsewhere, signifies an entire period from beginning to end, and is predicated of that system or Dispensation which is now consummating or ended.
               The Jews observed the seventh Day in commemoration of the Creation, and their redemption from the bondage of the Egyptians; the Christians observe the first day of the week in commemoration of the resurrection of Christ from the dead, and the universal redemption of mankind. The Days as they are generally called, such as Sunday, Monday &c. all derive their names from the Pagan Idols, and that especially from the Saxons. We advance now to the Decade.
               Ten, in the word, signifies the duration of state to the full. The Reason why ten Days signify duration of state to the full, is,
                  
                  because ten days signify states, and ten what is full; for Times in the word signify states, and numbers add the quality of them; For as much as ten signify what is full, it also signifies much and many, also every thing and all, as may appear from these passages which follow, "Those men which have seen my glory have tempted me these ten Times,["] Numb: 14.22. These ten times have ye reproached me, Job: 19.3. Daniel was found ten Times wiser than the astrologers, Dan: 1.20. Ten Women shall bake Bread in one oven, Levit: 26.26. Ten men out of all Languages of the Nations shall take hold of the Shirt of him that is a Jew, Zec: 8.23. Because ten signifies many, and also all, therefore the Things which were written upon the Tables of the Decalogue of Jehovah, are called the Ten words, Deut: 4.13. And because ten signifies all and every thing, therefore the Lord compared the Kingdom of Heaven to ten Virgins Matth: 25.1. Moreover in the parable he said of the nobleman, that he gave his Servants ten Talents to trade with, Luke, 19.12.13.  Beside a variety of other passages from the word to support the allusion. But we here arrive at the Inference.
               It is declared by Him that has promised, and shall He not perform it? that, "all Things shall be made new," or in the fullness of Time, when the old Dispensation can no longer benefit his People, a new order of Things shall take place.
               It is asserted, that "the Sabbath was made for man," for his ease, convenience and rest; but when it becomes so debased as to be universally the most prophaned period of Time among Men, through the subtilty of the Serpent or Priestcraft, then the Promises are fulfilled "in the Angels lifting up his hand to Heaven, and swearing by him that liveth for ages of ages, who created Heaven and the Things that therein are, and the Earth and the Things that therein are, and the Sea and the Things that are therein, that there should no longer be Time,["] Rev: 10.5.6. This is not, as some vainly imagine, a destruction of the Planet we now inhabit, but a destruction of the old order of Time. By Time is signified state, and because the church or old system is here treated of, a state of that church is signified; therefore, there shall no longer be Time, signifies that there will not be any state or remaining order of the old church.
               The noble French nation has been publicly fulminated by "Pulpit Drum Ecclesiastic," for Theism; Be it so.
               
               In the last Dispensation promised, it is worthy of observation, that all worship and adoration is commanded to be given only unto God, "for He only is Holy,["] Rev: 15.4. And the Lord God of the Prophets sent his Angel to shew unto his Servants the Things which must shortly be done. And I John saw these things, and heard them. And when I had heard and seen, I fell down to worship before the feet of the angel, which shewed me these Things. Then saith he unto me, see thou do it not: for I am thy Fellow Servant, and of thy Brethren the Prophets, and of them which keep the sayings of this Book, worship God! Rev: 22.6.8.9. This also is expressly commanded in the 19 chp: and unless we can prove that there are more gods than One, the French nation certainly are not antichristian for solely giving their supreme adoration to the one great eternal Being of boundless Love and immeasurable wisdom: who without Time is Eternal, and without place is Infinite; whose centre is everywhere, but whose circumference or Limits are no where.
               
                  N.B. As the Cent or tenth is found to be the perfection in Figures, so the Decade or tenth will also be found to be the completion or fulness in Time.
               
               
                  (Public.)
               
            